Per curiam.

Respondent moves to dismiss this appeal for the reason that it appears from the record that the appeal was taken from an order of the trial court overruling the demurrer to the *296amended complaint filed in the action. It appearing from the record that the appeal is taken from such order, and that no final order or judgment has ever been made in said cause, the case falls within the decision of this court in Tripp v. Magnus, 1 Wash. 22 (23 Pac. Rep. 805), and the motion will therefore be sustained and the appeal dismissed.